Oo Oa nN Dn OF FP WO NHN

mo bb NH NH BH BH HN KB HNO RR Re RRR ORE OO Ree
on ONO ON BR BY NO KF TODO ODO ON DH Ho PF WD NY KF &

 

Case 2:19-cr-00311-JCM-DJA Document 23 Filed 06/26/20 Page 1 of 3

 

 

 

 

 

 

 

——— FILED
——— ENTERED —— SED 0
COUNSEL/PARTIES OF Ec
JUN 26 2020
ee
CLERK US DISTRICT COU
DISTRICT OF NEVADA Mv
DEPUTY
UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA
UNITED STATES OF AMERICA, 2:19-CR-311-JCM-DJA
Plaintiff, Final Order of Forfeiture
V.
CAMERON COLLINGS,
Defendant.
The United States District Court for the District of Nevada entered a Preliminary
Order of Forfeiture pursuant to Fed. R. Crim. P. 32.2(b)(1) and (2) and 18 U.S.C. §

2253(a)(1) and 2253(a)(3) based upon the plea of guilty by Cameron Collings to the
criminal offense, forfeiting the property set forth in the Plea Agreement and the Forfeiture
Allegation of the Criminal Information and shown by the United States to have the
requisite nexus to the offense to which Cameron Collings pled guilty. Criminal
Information, ECF No. 3; Plea Agreement, ECF No. 5; Change of Plea, ECF No. 7;
Preliminary Order of Forfeiture, ECF No. 8.

This Court finds that the United States may amend this order at any time to add

subsequently located property or substitute property to the forfeiture order pursuant to Fed.

R. Crim. P. 32.2(b)(2)(C) and 32.2(e).

This Court finds the United States published the notice of forfeiture in accordance
with the law via the official government internet forfeiture site, www.forfeiture.gov,
consecutively from January 23, 2020, through February 21, 2020, notifying all potential
third parties of their right to petition the Court. Notice of Filing Proof of Publication, ECF
No. 14.

 

 
Oo ON HO TD eF WD HK

Dh BM Bb BRD KO KO NY HN DR RO mw RR RE Ee
oN NTN ON UB BDH UNOUlUlUlrRrLlLUDUlULUCCOOCOCOOUlUloMST UOC WROD SHC

 

 

Case 2:19-cr-00311-JCM-DJA Document 23 Filed 06/26/20 Page 2 of 3

This Court finds no petition was filed herein by or on behalf of any person or entity
and the time for filing such petitions and claims has expired.

This Court finds no petitions are pending with regard to the property named herein
and the time for presenting such petitions has expired.

THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that
all possessory rights, ownership rights, and all rights, titles, and interests in the property
hereinafter described are condemned, forfeited, and vested in the United States pursuant to
Fed. R. Crim. P. 32.2(b)(4)(A) and (B); Fed. R. Crim. P. 32.2(c)(2); 18 U.S.C. § 2253(a)(1)
and 2253(a)(3); and 21 U.S.C. § 853(n)(7) and shall be disposed of according to law:

1. Hewlett-Packard (HP) computer tower, serial number of MXU915048N;

2. Toshiba laptop, serial number of 97050802W, including its drive;

3. ASUS laptop, serial number of CBN0AS116894456, including its drive; and

4. WD EXHDD hard drive, serial number of WX30AA9Z2242

(all of which constitutes property).

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any and all
forfeited funds, including but not limited to, currency, currency equivalents, certificates of
deposit, as well as any income derived as a result of the government’s management of any
property forfeited herein, and the proceeds from the sale of any forfeited property shall be
disposed of according to law.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

copies of this Order to all counsel of record,

o
te 20'S 00

DATED

 
   

CUagheu~

ABLE JAMES C. MAHAN
STATES DISTRICT JUDGE

 
oOo won Dn uo FP W NY

bh bb Bb BR BR HO DH KT NO KR HK Se Be RB Se Pr El Sl eS
oOo NN ON wm HR WH HO KF CO DO WOH DA aA F&F WO HY KF OO

 

 

Case 2:19-cr-00311-JCM-DJA Document 23 Filed 06/26/20 Page 3 of 3

CERTIFICATE OF SERVICE
A copy of the foregoing was served upon counsel of record via Electronic Filing on
April 6, 2020.
/s/ Heidi Skillin

HEIDI SKILLIN
FSA Contractor

 
